Citation Nr: 1719331	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  15-43 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of Rocky Mountain Spotted Fever, to include a seizure disorder and brain tumor (postoperative right petrous hyperostotic meningioma).  

2.  Entitlement to service connection for residuals of Rocky Mountain Spotted Fever, to include brain trauma resulting in a seizure disorder and brain tumor (postoperative right petrous hyperostotic meningioma).  

3.  Entitlement to service connection for light sensitivity as secondary to brain tumor (postoperative right petrous hyperostotic meningioma).  

4.  Entitlement to service connection for loss of sight of the right eye as secondary to brain tumor (postoperative right petrous hyperostotic meningioma).  

5. Entitlement to service connection for panic attacks as secondary to brain tumor (postoperative right petrous hyperostotic meningioma). 

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Appellant served in the Army National Guard from March 1978 to March 1985, and from April 1986 to June 1988, to include a period of active duty for training (ACDUTRA) from May 17 to May 31, 1986. 

This appeal originally came to the Board of Veterans' Appeals (Board) from December 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2017, the Appellant testified before the undersigned at a Board hearing in Washington, D.C.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2002, the Board denied service connection for residuals of Rocky Mountain Spotted Fever, to include a seizure disorder and brain tumor.

2.  Evidence received since the Board's January 2002, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2002 Board decision, in which the Board denied service connection for residuals of Rocky Mountain Spotted Fever, to include a seizure disorder and brain tumor, is final.  38 U.S.C.A. § 7104(b) (West 2014).

2.  New and material evidence has been received since the Board's January 2002 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Appellant's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.



New and Material

In January 2002, the Board denied service connection for residuals of Rocky Mountain Spotted Fever, to include a seizure disorder and brain tumor.  The Board decision is final.  38 U.S.C.A. § 7104(b).  

At that time, the Board notes that the service treatment records (STRs) and contemporary medical records reflected that the Appellant received treatment at a private emergency room on June 11, 1986 for a skin rash.  He reported that he had just been on maneuvers with the National Guard and had a tick removed.  Temperature readings recorded at the emergency room were within normal limits.  Two different impressions noted on the emergency room records were urticaria and "unknown."  Thereafter, about one year later, the Appellant was admitted to New Britain General Hospital in July 1987 for a probable seizure.  There was no history of prior seizures.  His temperature was normal.  The assessment was acute and chronic alcoholism and alcohol withdrawal seizure. 

Private medical records show treatment for a seizure disorder.  In May 1995, it was noted that the seizures had been present since 1986.  The Appellant was admitted to the University of Alabama Hospital in May 1995 for a history of seizures in the past, with symptoms of confusion.  A computerized tomography (CT) scan showed a tumor in right temporal area.  A right sub-temporal craniotomy with excision of extradural mass was performed.  A pathology report of the tumor (with addendum) resulted in the diagnosis of fibrous dysplasia.  Subsequently he continued to receive follow-up treatment. 

In February 1996, the Appellant claimed that service connection was warranted for residuals of Rocky Mountain Spotted Fever.  He reported that that he was bitten by a tick while performing his 2-week annual training for the Army National Guard in May 1986 and developed Rocky Mountain Spotted Fever.  He contended that a brain tumor and a seizure disorder were residuals of the Rocky Mountain Spotted Fever.  At a hearing, the Appellant related that he began first having seizures in 1986 and asserted that they were related to an episode of Rocky Mountain Spotted Fever that he said was the result of tick bites while performing active duty for training.  He reported that he did not seek treatment for the first seizure, which occurred at home.  When the seizures persisted, he then sought treatment in 1987.  

A statement from Dr. C. was received.  This physician was one of the doctors who treated the Appellant in June 1986.  Dr. C. recalled treating the Appellant for what appeared to be Rocky Mountain Spotted Fever.  He said he did not recall the particulars.  In June 1997, Dr. C. submitted a sworn statement in which he recalled that the Appellant was diagnosed with Rocky Mountain Spotted Fever in June 1986. 

Additional records show that the Vetera received treatment from Dr. K. in October 1997.  The Appellant reported that he had a brain tumor caused by Rocky Mountain Spotted Fever.  In March 1998, Dr. K indicated that he was treating the Appellant for panic attacks and persistent anxiety with concerns over a recurrence of the brain tumor.  In a May 1998 letter, Dr. K. indicated that the clinical manifestations of Rocky Mountain Spotted Fever commonly included neurological symptoms such as lethargy and mental status changes.  In abnormal cases, these could progress to include seizures and coma.  Dr. K. added stated that if a diagnosis of this disease was suspected, he would perform comprehensive work up including serological test. 

Other treatment records from Dr. H. in 1998 showed the Appellant was seen for evaluation of his seizures.  It was noted that his most recent seizure occurred in 1997.  The Appellant stated that he had some anxiety spells/panic episodes that may represent seizures as well that continued.  Dr. H. noted that the Appellant was known to have an underlying seizure disorder in relation to a right brain neoplasm that had been partially resected.  During a September 1998 evaluation, the Appellant gave a history of Rocky Mountain Spotted Fever in1986 with a high temperature, fever, and rash. 

In July 1998, the Appellant was afforded a VA examination.  At that time, the Appellant stated that he was in the active National Guard and in 1986, he found a small tick on the instep of his right foot and his daughter found another tick on his back.  He said that both ticks were removed, but were never sent to a physician or laboratory for analysis.  Approximately 1 week later, he developed a skin rash all over and went to a hospital emergency room.  He said that he was placed in an ice water bath for approximately 2 hours, various blood tests were taken, and he was given an injection of medication and then sent home.  He said returned to the hospital daily for the following 4 days for more shots, a total of 5 injections, and also an oral medication at bedtime.  The Appellant further said that after five days, the rash was 50 percent better, and that he had recurrences of the rash over the years and that he continued to have a darkly pigmented rash on his left arm.  He said he did not have a fever, nausea, vomiting or a headache, but approximately 2 to 3 weeks after the onset of this rash he had what he described as a grand mal seizure, during which he lost consciousness and was incontinent of urine.  He said he returned to the hospital where a CT scan of the brain was normal, but no spinal fluid examination was done.  The Appellant also recalled blood tests were done and he was then started on Dilantin.  He said he later moved to Connecticut and had another seizure shortly after arriving there and again a CT scan was normal.  He continued on Dilantin.  During the next 4 years, he continued to have seizures again characterized as grand mal.  In 1992 he said he consulted a dermatologist who took a biopsy of the skin but was unable to specifically diagnose his skin condition, though the Appellant firmly believed that his skin rash was caused by Rocky Mountain Spotted Fever.  In 1995 the seizures were becoming quite severe and he was very sick with blackouts.  An ophthalmologist referred him for a magnetic resonance imaging (MRI) of the brain, which showed a tumor pressing on the optic nerve.  

The Appellant then underwent craniotomy for removal of what appeared to be a benign tumor.  He was vague about the recurrence of his skin problem and claimed that there were recurrences of the skin rash.  Examination of the skin showed a large, slightly raised darkly pigmented patch over the biceps area of the left arm.  There were no other skin abnormalities.  The examiner noted the history of an illness characterized by a skin rash without fever and the earlier presence of 2 ticks on his body and a claim that the illness was Rocky Mountain Spotted Fever.  The examiner stated, that in retrospect, this was difficult for him to dispute the claim of Rocky Mountain Spotted Fever though there are features about it that did not ring true, particularly the absence of fever, nausea, vomiting, or headache at that time and there was no information from the initial hospital visit that laboratory evidence there was for antibodies against Rickettsia.  The examiner indicated that he believed that the current skin condition was Lichen simplex, not related to Rocky Mountain Spotted Fever.  At the time of the examination, there was no other skin abnormality.  The examiner noted the history of a seizure disorder and ultimately the discovery of a benign brain tumor removed by craniotomy in 1995.  The examiner stated that it seemed more likely that the seizures were related to his brain tumor, and that there is no evidence that Rocky Mountain Spotted Fever caused a seizure disorder except during its acute illness.  The examiner added that Rocky Mountain Spotted Fever did not leave anybody with a seizure disorder after the acute illness.  The Appellant's IgG antibody for Rocky Mounted Spotted fever was 1:128, which was good evidence of a prior infection.  The examiner did not have the Appellant's records to review in conjunction with this examination.

In January 2000, the Appellant's record was reviewed by a VA physician's assistant.  At that time, it was stated that after review of all charts it would be their opinion that the Appellant probably did have Rocky Mountain Spotted Fever in 1986, but it would not have to do with the rash that he had on occasions today nor would it have to do with the seizures or the brain tumor.  In an August 2000 addendum, the VA physician who conducted the July 1998 VA examination reported that he had thoroughly reviewed the record and had not changed his opinion.  The examiner stated that after review of all charts it would be his opinion that the Appellant may have had Rocky Mountain Spotted Fever in 1986, and seizures were occasionally part of the acute process of Rocky Mountain Spotted Fever, but chronic seizures were not a residual of Rocky Mountain Spotted Fever.  The examiner concluded that the reported infection with Rocky Mountain Spotted Fever bore no relationship to the Appellant's current problem of seizure disorders or panic attacks. 

Medical literature was thereafter received pertaining to the symptoms, diagnosis and treatment of Rocky Mountain Spotted Fever.  In addition, a March 2001 statement from a fellow serviceman was received which is to the effect he had served with the Appellant on ACDUTRA in May 1986 at which time the Appellant told him he had been bitten by a tick.  He saw the Appellant two weeks later at which time the Appellant had skin rashes and whelps.  The Appellant had informed him that he had been diagnosed with Rocky Mountain Spotted Fever.

The basis for the denial was that the Rocky Mountain Spotted Fever resulted in no residual disability.  The Board determined that the evidence showed that the Appellant had had Rocky Mountain Spotted Fever.  The Board found the medical evidence to be most probative.  In this regard, it was noted that no medical professional had specifically identified any residual disability resulting from the Rocky Mountain Spotted Fever.  In the May 1998 letter, Dr. K. described in general terms the clinical manifestations of Rocky Mountain Spotted Fever, which included neurological symptoms such as lethargy and mental status changes.  Dr. K. indicated that in abnormal cases, these could progress to include seizures and coma.  However, Dr. K. did not apply this medical opinion to the specific facts of the Appellant's case.  Additionally, the VA examiner in July 1998 stated that there was no evidence that Rocky Mountain Spotted Fever caused a seizure disorder except during its acute illness.  The examiner added that Rocky Mountain Spotted Fever did not leave anybody with a seizure disorder after the acute illness.  The examiner reiterated this opinion in the August 2000 addendum after reviewing the Appellant's records.  The examiner stated that seizures were occasionally part of the acute process of Rocky Mountain Spotted Fever, but chronic seizures were not a residual of Rocky Mountain Spotted Fever.  The VA examiner has stated that the current skin disorder, seizure disorder or panic attacks bore no relationship to the Rocky Mountain Spotted Fever.  The Board found this particular medical opinion more probative than Dr. K's statement in that the opinion was based on a review all the records and was specific to the case.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  Some of this evidence was duplicative of evidence already of record, including medical opinion evidence.  However, the additional evidence also includes statements of the Appellant and his daughter that he began having seizures with the occurrence of the Rocky Mountain Spotted Fever and the seizures continued thereafter on a continuous basis.  One of the seizures during the acute seizure stage of the Rocky Mountain Spotted Fever resulted in a fall in 1986.  The Appellant related that a physician told him, with regard to his brain tumor, that he had an abnormality of a bone in his head where a tumor then grew.  The Appellant indicated that the physician told him that he probably developed that bone abnormality by hitting his head on the floor.  The tumor then grew out the top of it, under the brain, and as it grew, it was pushing the brain up to the skull.  When the tumor was removed in 1995, the physician indicated that the tumor was about nine years old, dating back to 1986.  In addition, medical articles were discussed which argued that there is a nexus between brain trauma and tumors.  In sum, the Appellant contended that the Rocky Mountain Spotted Fever resulted in seizures which the physicians have indicated occur during an acute phase of Rocky Mountain Spotted Fever.  During one of these seizures, he maintains that he hit his head and this brain trauma resulted in his brain tumor.  The brain tumor and the subsequent seizures occurred due to this brain trauma.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination. 

In this case, the additional evidence suggests bases for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the prior  2002 Board decision.  Therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2016)



ORDER

The application to reopen the claim of entitlement to service connection for residuals of Rocky Mountain Spotted Fever, to include brain trauma resulting in a seizure disorder and brain tumor (postoperative right petrous hyperostotic meningioma) is granted.  


REMAND

The claim for service connection for residuals of Rocky Mountain Spotted Fever, to include brain trauma resulting in a seizure disorder and brain tumor (postoperative right petrous hyperostotic meningioma) has been reopened.  At the Board hearing, the Appellant referred to medical records to be obtained from the J. Paul Jones Hospital and the New Britain General Hospital.

In addition, the Board finds that a new VA examination and opinion should be obtained based on the new contentions made at the Board hearing.  The initial issue of service connection for residuals of Rocky Mountain Spotted Fever, to include brain trauma resulting in a seizure disorder and brain tumor (postoperative right petrous hyperostotic meningioma) must be resolved prior to the other issues on appeal as they are claimed on a secondary basis.  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the record, of the Appellant's treatment at J. Paul Jones Hospital and the New Britain General Hospital.  The RO/AMC must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2.  Schedule the Appellant for a VA examination to determine the nature and etiology of the current disabilities.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should presume that the Appellant had Rocky Mountain Spotted Fever during service.  The examiner should consider the lay evidence that the Appellant had seizures during the acute time period of the Rocky Mountain Spotted Fever as well as afterwards.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that the Rocky Mountain Spotted Fever resulted in acute seizures which then resulted in head trauma.  If so, the examiner should also provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that the brain trauma resulted in a seizure disorder and/or the brain tumor.  

The examiner should also opine as to whether it is more likely than not, less likely than not, or at least as likely as not, that any light sensitivity, loss of vision in the right eye, and/or panic attacks is proximately due to, or the result of, the brain tumor and/or seizure disorder.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current light sensitivity, loss of vision in the right eye, and/or panic attacks is permanently aggravated by brain tumor and/or seizure disorder.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


